COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Nathaniel Jones III v. Houston Police Department

Appellate case number:    01-11-00828-CV

Trial court case number: 2010-78155

Trial court:              333rd District Court of Harris County

        On August 13, 2012, the district clerk filed the clerk’s record on indigence in the above-
referenced appeal containing the trial court’s order overruling the contest to appellant’s affidavit
of indigence.

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs. 1
See TEX. R. APP. P. 20.1(i)(4), (j)(5).

       It is further ORDERED that the District Clerk file with this Court, within 30 days of the
date of this order and at no cost to appellant, a clerk’s record containing the items specified in
Texas Rule of Appellate Procedure 34.5(a). See TEX. R. APP. P. 20.1(k).

        It is further ORDERED that the Court Reporter file with this Court, within 30 days of
the date of this order and at no cost to appellant, the reporter’s record. See id.




1
       Although appellant did not file the affidavit or declaration of previously-filed actions that
       would be required if appellant’s affidavit of indigence had been filed on or after January
       1, 2012, Chapter 14 of the Texas Civil Practice and Remedies Code did not apply to
       appellate actions at the time appellant filed his affidavit of indigence. See Act of May 19,
       1995, 74th Leg., R.S., ch. 378, § 2, 1995 Tex. Gen. Laws 2921, 2922, amended by Act of
       June 29, 2011, 82nd Leg., 1st C.S., ch. 3, § 12.01, 2011 Tex. Sess. Law Serv. 116, 161
       (West) (current version at TEX. CIV. PRAC. & REM. CODE ANN. § 14.002 (West Supp.
       2011)); Jackson v. Tex. Bd. of Pardons & Paroles, 178 S.W.3d 272, 277 (Tex. App.—
       Houston [1st Dist.] 2005, no pet.); Nabelek v. Garrett, 94 S.W.3d 648, 649 (Tex. App.—
       Houston [14th Dist.] 2002, order, pet. dism’d w.o.j.).
         Appellant’s brief is ORDERED filed with this Court within 30 days after the later of the
date the clerk’s record is filed or the date the reporter’s record is filed. See TEX. R. APP. P.
38.6(a). Appellee’s brief, if any, must be filed within 30 days after the date the appellant’s brief
is filed. See TEX. R. APP. P. 38.6(b).




Judge’s signature: /s/ Justice Harvey Brown
                    Acting individually  Acting for the Court


Date: August 17, 2012